UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

BONITA H.,

                                     Plaintiff,

           v.                                                             5:17-CV-1207
                                                                             (DJS)

COMM’R OF SOC. SEC.,

                      Defendant.
____________________________________

APPEARANCES:                                                              OF COUNSEL:

BONITA H.
Plaintiff, Pro Se
203 King Ave.
Syracuse, NY 13209

U.S. SOCIAL SECURITY ADMIN.              EMILY M. FISHMAN, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II
Counsel for Defendant
26 Federal Plaza - Room 3904
New York, NY 10278

DANIEL J. STEWART
United States Magistrate Judge

                         MEMORANDUM-DECISION AND ORDER 1

         Currently before the Court, in this Social Security action filed by Bonita H.

(“Plaintiff”) against the Commissioner of Social Security (“Defendant” or “the



1
 Upon Plaintiff’s consent, the United States’ general consent, and in accordance with this District’s General Order
18, this matter has been referred to the undersigned to exercise full jurisdiction pursuant to 28 U.S.C. § 636(c) and
Federal Rule of Civil Procedure 73. See Dkt. No. 4 & General Order 18.
Commissioner”) pursuant to 42 U.S.C. § 405(g) are Plaintiff’s Motion for Judgment on

the Pleadings and Defendant’s Motion for Judgment on the Pleadings. Dkt. Nos. 18, 21,

22, 23, & 24. 2 Plaintiff pro se brought this action pursuant to 42 U.S.C. § 405(g) seeking

review of a decision by the Commissioner of Social Security that Plaintiff was not

without fault accepting an alleged overpayment of Title XVI Supplemental Security

Income (“SSI”) benefits and that Plaintiff was therefore not entitled to a waiver. Dkt.

No. 1. For the reasons set forth below, Plaintiff’s Motion for Judgment on the Pleadings

is granted, and Defendant’s Motion for Judgment on the Pleadings is denied. The

Commissioner’s decision finding Plaintiff was not without fault is reversed and

remanded for further proceedings.

                                 I. RELEVANT BACKGROUND

                                        A. Procedural History

        Plaintiff began receiving SSI benefits in April 1992. Dkt. No. 13, Admin. Tr.

(“Tr.”), pp. 16 & 18. On April 23, 2013, the Social Security Administration (“SSA”)

issued a notice informing Plaintiff that, due to unreported income, she had been overpaid

SSI benefits in the amount of $7,279.40 from June 2012 though March 2013. Tr. at pp.

16, 33-37. A notice of change in payment was issued on April 25, 2013. Tr. at pp. 38-

55. On April 29, 2013, the SSA issued a second notice informing Plaintiff that, due to

further unreported income, she had been overpaid SSI benefits in the additional amount


2
  While Plaintiff’s numerous filings do not technically satisfy the requirements of General Order 18 in light of
Plaintiff’s pro se status the Court has considered each of them in reaching this decision.

                                                       2
of $761.93 from June 2012 through August 2012. Tr. at pp. 16, 56-60. A notice of

change in payment was issued on April 30, 2013. Tr. at pp. 61-68. On June 1, 2013, a

notice regarding withholding of overpayment was issued. Tr. at pp. 69-72.

       On October 29, 2013, the SSA issued a third notice informing her that, due to

unreported income, she had been overpaid SSI benefits in the amount of $1,113.00 from

July 2013 through August 2013. Tr. at pp. 16, 90-94. On November 2, 2013, a notice

of planned action was issued. Tr. at pp. 95-100. On November 13, 2013, Plaintiff

requested waiver of the overpayment, stating she was not at fault in causing the

overpayment. Tr. at pp. 16, 101-06. On January 18, 2014, a waiver determination was

issued indicating a waiver was not approved. Tr. at pp. 109-10. On February 7, 2014,

the SSA field office scheduled a personal conference to discuss Plaintiff’s request for

waiver, but she failed to attend, reportedly due to mail issues. Tr. at pp. 16, 119-20. On

August 5, 2014, the SSA issued a fourth notice informing Plaintiff that, due to

unreported income, she had been overpaid SSI benefits in the amount of $1,456.00 from

February 2014 through May 2014. Tr. at pp. 16, 111-15. On August 21, 2014, the SSA

field office denied Plaintiff’s request for waiver, based on the failure by Plaintiff to

report wages, workers’ compensation, and unemployment benefits. Tr. at pp. 16, 116-

20.

       On August 26, 2014, Plaintiff filed a request for reconsideration, disputing the

facts and the amount of the overpayment. Tr. at pp. 16, 124-27. Plaintiff subsequently

filed another request for waiver of the overpayment on April 8, 2015. Tr. at pp. 16, 130-
                                            3
37. She also filed a written request for a hearing on April 8, 2015. Tr. at pp. 16, 138-

40. Plaintiff’s request for reconsideration was denied by the SSA field office on April

9, 2015. Tr. at pp. 16, 143-46.

        Plaintiff appeared and testified at a hearing before Administrative Law Judge

(“ALJ”) Barry E. Ryan held on October 28, 2015. Tr. at pp. 16, 197-210. On December

4, 2015, the ALJ issued a written decision indicating recovery of the overpayment was

not waived and finding Plaintiff was liable for repayment of $10,610.33 3 during the

period from January 2012 through May 2014. Tr. at pp. 13-20. On September 14, 2017,

the Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision

the final decision of the Commissioner. Tr. at pp. 5-8.

                                        B. The ALJ’s Decision

        The ALJ made the following findings of fact and conclusions of law. Tr. at pp.

18-20. First, the ALJ found that Plaintiff was overpaid benefits in the total amount of

$10,610.33 during the period from January 2012 through May 2014. Tr. at p. 18.

Second, the ALJ found that Plaintiff was at fault in causing the overpayment. Tr. at p.

19. The ALJ concluded that recovery of the overpayment was not waived, and Plaintiff

was liable for repayment of $10,610.33 during the period from January 2012 through

May 2014. Tr. at p. 20.



3
  The ALJ noted that, as of April 17, 2015, the amount of Plaintiff’s overpayment had been reduced through
recoupment and other adjustments to $10,395.43. Tr. at pp. 20, 150-54.


                                                      4
                  C. The Parties’ Briefings on Their Cross-Motions

                 1. Plaintiff’s Motion for Judgment on the Pleadings

       Plaintiff, appearing pro se in this case, has submitted several filings in support of

her claims for relief. Dkt. Nos. 18, 21, 22, 24. Plaintiff filed a letter on May 15, 2018,

indicating that she has submitted proof that she was reporting all changes of income to

the SSA. Dkt. No. 18. Plaintiff argues she contacted the SSA and went into the local

Syracuse SSA office and discovered her information was overlooked. Id. Plaintiff

asserts a supervisor resubmitted her information in February 2016 and scheduled an

appointment on her behalf to go back to the Syracuse location for this matter to be

corrected, but “the information that could not be corrected went to a higher court.” Id.

Plaintiff indicates that a representative from the local Syracuse branch submitted the

information to the court, but that the court stated they not could review new information

at that time, so it was added as an exhibit on Plaintiff’s behalf. Id.

       Plaintiff initially filed her brief on June 5, 2018, again indicating she had

submitted proof that she reported all changes of her income by calling and going into

the local Syracuse office with the subsequent discovery that her information was

overlooked. Dkt. No. 21. Again, Plaintiff argues that, in February 2016, a supervisor

resubmitted her information over the phone and scheduled an appointment on Plaintiff’s

behalf to go to the local Syracuse branch for this matter to be corrected and information

that could not be corrected went to a higher court. Id. Plaintiff maintains that the local

Syracuse SSA branch representative submitted the information to the court, which the
                                             5
court could not review at the time, stating it was new information and that this

information was added as an exhibit on Plaintiff’s behalf. Id.

       Plaintiff filed an amended brief on July 2, 2018, again asserting that she reported

her changes of income by calling (and going into the local SSA office a few times) and

the information was overlooked until February 2016. Dkt. No. 22 at p. 1. Plaintiff

includes the Appeals Council order which added her request for review received

February 1, 2016, as Exhibit 39. Id. at p. 2. Plaintiff’s brief also indicates that all

information was submitted after her appeals and that she was told the information she

reported was put into a different system. Id. at p. 4.

       Finally, Plaintiff submitted a letter on August 15, 2018. Dkt. No. 24. She

indicates that she was told to only contact the local branch if her income changed and

was not informed she should report every few months until 2014. Id. at pp. 1, 3. She

argues that she reported changes when she received new income (the amount was

$100.00 per week) and was told by a worker at the Syracuse SSA branch no change was

made. Id. Plaintiff indicates that her SSI benefits amount stayed the same and when

she asked why it did not change, she was told it was a small amount of income so there

was no change. Id. at pp. 1-4. She also indicates that a worker tried to do a waiver in

February 2016, but it was too late, and the system would not allow her to submit a

waiver. Id. at 2.




                                            6
                     2. Defendant’s Motion for Judgment on the Pleadings

       Defendant makes two arguments in support of the argument that the

Commissioner correctly determined that waiver of the overpayment was not warranted

because Plaintiff was not without fault in causing the overpayment. Dkt. No. 23, Def.’s

Mem. of Law, pp. 9-13. First, Defendant argues that substantial evidence supports the

ALJ’s finding that Plaintiff was not without fault and thus her overpayment could not

be waived. Id. at pp. 9-11. Defendant points out that the ALJ noted (a) Plaintiff does

not dispute that she received additional income from wages, workers’ compensation,

and unemployment benefits that was not factored into her original SSI payments and (b)

Plaintiff does not deny that she knew of her obligation to report this income to the SSA

or that she accepted SSI payments for the entire period in question. Id. at p. 9. Rather,

Defendant notes, Plaintiff argues that she did report her additional income to the SSA,

but offers virtually no evidence in support of this assertion and none at all with respect

to the period prior to June 2012. Id.

       Defendant also argues that the ALJ correctly determined Plaintiff knew, or

should have known, of her obligation to report all new income to the SSA and also

reasonably concluded that Plaintiff did not meet the reporting requirement despite her

awareness of the obligation. Id. Defendant notes that Plaintiff’s accounts of what

income she reported, as well as when and how she reported it, were inconsistent and that

she offered little beyond her own statements in support of the claim that she reported

her income as required. Id. Given the absence of evidence to support her assertions,
                                            7
Defendant argues that Plaintiff has not met her burden of proving she is without fault in

causing the overpayment. Id. at p. 10.

       Defendant also argues that this Court must still hold Plaintiff is at fault for the

entirety of her overpayments (even if she reported one or two workers’ compensation

checks in June or July 2012 as she claims) because the ALJ found a second, independent

basis for Plaintiff’s fault - that she accepted SSI payments which she knew or could have

been expected to know were incorrect. Id. Defendant contends the fact that SSA may

have been at fault in making the overpayment does not relieve the recipient from liability

for repayment if the recipient was also at fault and that Plaintiff’s unproven allegation

(indicating an error on the part of SSA employees) does not alleviate any failure to report

all of her income when she knew of her obligation to do so, or continued acceptance of

payments she knew or should have known were incorrect. Id. at pp. 10-11. Defendant

also indicates that because Plaintiff was not without fault for the overpayment, there was

no need to consider whether recovery of the overpayment would defeat the purposes of

the Act or be against equity and good conscience. Id. at p. 11.

       Second, Defendant argues that evidence Plaintiff submitted to the Appeals

Council and this Court is neither new nor material and does not warrant remand for

further consideration. Id. at pp. 11-13. Specifically, Defendant notes that Plaintiff’s

filings with this Court seem to argue for remand on the basis that she submitted

additional evidence to the Appeals Council and argues that Plaintiff submitted evidence

that is cumulative of what was already in front of the ALJ and is therefore not new. Id.
                                            8
at pp. 11-12.     Defendant also argues that the ALJ already considered Plaintiff’s

allegations (indicating she is not at fault for causing the overpayment and there is proof

she reported her income to the SSA) and offered Plaintiff additional time to find and

submit the proof to which she referred. Id. at p. 12. Defendant indicates that when

Plaintiff did not do so, the ALJ properly weighed the existing evidence and found

Plaintiff was not without fault for causing the overpayment. Id.

                       II. RELEVANT LEGAL STANDARDS

                                A. Standard of Review

       The Court will reverse the Commissioner’s determination only if the correct legal

standards were not applied, or it was not supported by substantial evidence. See Johnson

v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987); accord Grey v. Heckler, 721 F.2d 41, 46

(2d Cir. 1983), Marcus v. Califano, 615 F.2d 23, 27 (2d Cir. 1979). “Substantial

evidence” is evidence that amounts to “more than a mere scintilla,” and has been defined

as “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971).

Where evidence is deemed susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Rutherford v. Schweiker, 685 F.2d 60, 62

(2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that
                                            9
which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

If supported by substantial evidence, the Commissioner’s finding must be sustained

“even where substantial evidence may support the plaintiff’s position and despite that

the court’s independent analysis of the evidence may differ from the [Commissioner’s].”

Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court

must afford the Commissioner’s determination considerable deference, and may not

substitute “its own judgment for that of the [Commissioner], even if it might justifiably

have reached a different result upon a de novo review.” Valente v. Sec’y of Health &

Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

                       B. Overpayment and Waiver of Overpayment

       “In order to be eligible for SSI an individual must be aged, blind or disabled and

have income and ‘countable resources’ below specified statutory amounts.” Singer v.

Sec’y of Health & Human Servs., 566 F. Supp. 204, 206 (2d Cir.1983) (citing 42 U.S.C.

§ 1382(a)). “‘An overpayment is a payment of an amount more than the amount due for

a given period . . . [i]f an individual receiving SSI benefits is incorrectly paid more than

the amount he is entitled to, the Commissioner is authorized to seek a repayment of the

excess amount of benefits.’” Sero v. Comm’r of Soc. Sec., 2014 WL 6606582, at *5

(N.D.N.Y. Nov. 19, 2014) (quoting Mesias v. Doe, 2012 WL 3704824, at *3 (E.D.N.Y.

Aug. 24, 2012); citing 20 C.F.R. §§ 416.537 & 416.550; 42 U.S.C. § 1383(b)(1)(A)).

       The regulations “allow[ ] for waiver of recovery of an overpayment . . . where

(1) an overpayment has been made to an individual who is without fault, and (2) when
                                            10
‘adjustment or recovery would either defeat the purpose of the Act, or be against equity

and good conscience.’” Hannon v. Barnhart, 134 Fed. Appx. 485, 486 (2d Cir. 2005)

(quoting 20 C.F.R. § 404.506). “If the individual cannot satisfy the first prong of the

analysis, namely that he or she was without fault, then the second prong need not be

considered.” Sero v. Comm’r of Soc. Sec., 2014 WL 6606582, at *5 (citing Chlieb v.

Heckler, 777 F.2d 842, 846 (2d Cir. 1985)).

             [F]ault will be found when an incorrect payment “resulted
             from” one of the following:
                    (a) Failure to furnish information which the
                    individual knew or should have known was material;
                    (b) An incorrect statement made by the individual
                    which he knew or should have known was incorrect
                    (this includes the individual’s furnishing his opinion
                    or conclusion when he was asked for facts), or
                    (c) The individual did not return a payment which he
                    knew or could have been expected to know was
                    incorrect.

Id. at *6 (citing Howard v. Sec’y of Health & Human Servs, 741 F.2d 4, 7-8 (2d Cir.

1984); 20 C.F.R. § 416.552).

                               C. Plaintiff’s Pro Se Status

      Given that Plaintiff is proceeding pro se the Court is mindful of its obligation to

“engage in a searching inquiry when deciding whether substantial evidence supports an

administrative fact finding, whether or not a pro se litigant is perceptive enough to

identify a specific evidentiary deficiency.” Smith v. Comm’r of Soc. Sec., 2014 WL

3392336, at *4 (N.D.N.Y. July 10, 2014) (citing Monette v. Astrue, 269 Fed. Appx. 109,

110 (2d Cir. 2008)). In doing so, the Court has held Plaintiff’s “pleadings to less
                                           11
stringent standards than formal pleadings drafted by lawyers” and has construed them

“to raise the strongest arguments that they suggest.” Rose v. Comm’r of Soc. Sec., 202

F. Supp. 3d 231, 239 (E.D.N.Y. 2016) (internal quotations and citations omitted).

                                   III. ANALYSIS

       After full and careful consideration, the Court concludes that the matter should

be remanded for further proceedings.

       “[W]here an individual . . . accepts [an] overpayment because of reliance on

erroneous information from an official source within the Social Security

Administration” regarding a pertinent provision of the Social Security Act, that

individual “will be deemed to be without fault.” 20 C.F.R. § 404.510a. In this case,

Plaintiff, then appearing pro se, clearly attempted to raise a claim that she had been

misled by officials with the Social Security Administration. Tr. at p. 186 (noting in her

request for a hearing before an ALJ that “I believe there was a lot of misinformation at

this point”). At the administrative hearing, she testified several times that she had

reported information regarding changes in her income and had been advised that it

would not change her benefits. Tr. at pp. 203-05. The ALJ himself recognized that this

case presented a credibility question when he noted at the hearing “they say you did not

give them notice. You say you did.” Tr. at p. 207.

       The Second Circuit has long recognized that when “credibility is a critical factor

in determining whether the claimant was without fault, the ALJ must have stated

explicitly whether he believed the witness’s testimony.” Valente v. Sec’y of Health and
                                           12
Human Servs., 733 F.2d 1037, 1045 (2d Cir. 1984) (emphasis added).                 “When

misinformation claims are raised, the credibility of the claimant becomes a ‘critical

factor in determining whether [the claimant] is without fault . . . [and] the ALJ must also

make an explicit determination regarding [the claimant’s] credibility.’” Rose v. Comm’r

of Soc. Sec., 202 F. Supp. 3d 231, 241 (E.D.N.Y. 2016) (quoting Ming v. Astrue, 2009

WL 2495947, at *6 (E.D.N.Y. Aug. 13, 2009)); see also Daviau v. Astrue, 2012 WL

13543 at *5 (N.D.N.Y. Jan. 4, 2012). The ALJ’s decision did not make an express

credibility finding. “While the ALJ may have discredited plaintiff’s credibility in this

regard, he must explicitly discuss this factor in his determination.” Daviau v. Astrue,

2012 WL 13543, at *5. The ALJ clearly did not do so. Given the flaw in this credibility

analysis, particularly given Plaintiff’s pro se status, remand is required here. Id. at *5-

6.

                                  IV. CONCLUSION

       ACCORDINGLY, it is

       ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings is

GRANTED; and it is further

       ORDERED, that Defendant’s Motion for Judgment on the Pleadings is

DENIED; and it is further




                                            13
       ORDERED, that Defendant’s decision denying Plaintiff disability benefits is

REVERSED and the matter is REMANDED for further proceeding pursuant to

sentence four of section 405(g); and it is further

       ORDERED, that the Clerk of the Court shall serve copies of this Memorandum-

Decision and Order on the parties.

Dated: March 4, 2019
       Albany, New York




                                            14
